Allowable Subject Matter
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“the photodetector provides a ratio between a dark current at -5V applied between the anode and the cathode and a dark current at -2V applied between the anode and the cathode in a range from 1.7 to 8.2.”
None of the previously-cited references (Hiroaki (WO 2011/142314), Son (US 2016/0149137), Hara (US 2017/0309850), or Jurchescu (US 2015/0243916) teach or suggest a photodetector that provides a ratio between a dark current at -5V applied between the anode and the cathode and a dark current at -2V applied between the anode and the cathode in a range from 1.7 to 8.2 as recited in claims 1 and 7.
Swelm et al. (PG Pub. No. US 2018/0308998 A1) teaches a photodetector (fig. 2) in a reverse bias configuration (¶ 0071: positive voltage applied to cathode 24 and the negative voltage applied to anode 32), which provides a substantially constant ratio of dark current with reverse bias of 5V and 2V (see fig. 4: dark current curve substantially unchanged between -5V and -2V).  Therefore Swelm does not teach or suggest the claimed range of “from 1.7 to 8.2” as required by independent claims 1 and 7.  
Choi et al. (PG Pub. No. US 2017/0250304 A1) teaches a reverse-biased photodetector providing a ratio of dark current of approximately 2-4 with reverse bias between 4V and 2V (see figs. 3A-3F), but is silent to the reverse bias at 5V, and therefore fails to meet the claimed range of a ratio between a dark current at -5V applied between the anode and the cathode and a dark current at -2V applied between the anode and the cathode in a range from 1.7 to 8.2.
Yu et al. (PG Pub. No. US 2002/0017612 A1) teaches a reverse-biased photodetector providing a ratio of dark current of approximately 1.5 with reverse bias between 5V and 2V (see fig. 10), and 
Swelm, Choi and Yu further fail to teach a junction length between a phase of the n-type semiconductor material and a phase of the p-type semiconductor material is 120 pm to 170 pm per square micrometer, as required by independent claims 1 and 7.
Claims 2-3, 4-6 and 8-11 depend on claims 1 and 7 and are allowed for the same reasons.
In light of these limitations in the claims (see Applicant’s ¶¶ 0228-0236), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN TURNER/Examiner, Art Unit 2894